Pfeifer,, J.,
dissenting. In its opinion, the Board of Tax Appeals (“BTA”) cites no specific facts to support its conclusion that the board of revision’s claimed value of the property is accurate. Instead, the BTA merely asserts that it looked at the statutory record and found it to be accurate. In contrast, the appellant presented factual testimony from an appraiser. The fact that the appraiser’s methodology is less than exemplary does not excuse the BTA from supporting its conclusion with evidence. Because the only facts discussed in the BTA’s opinion support the taxpayer’s valuation of the property, I would reverse the BTA.
Wright, J., concurs in the foregoing dissenting opinion.